DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
All pending claims 1-5, 7-9 and 11-16 filed March 10, 2022 are examined in this final office action necessitated by amendment.
Response to Arguments
Applicant’s arguments, see remarks filed March 10, 2022 with respect to pending claims have been fully considered and are persuasive.  Rejections on the merits for claims 1, 3-5, 7, 9 and 11-16 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (representative of claim 8):
The system according to claim 1, wherein the management server further includes a determination unit configured to determine a remaining amount of the consumable item based on the information about the state of the consumable item transmitted from the processing apparatus, 
wherein in a case where the determination unit determines that the remaining amount of the consumable item is less than a predetermined threshold value, the first generation unit generates the first screen, and 
wherein in a case where the determination unit does not determine that the remaining amount of the consumable item is less than the predetermined threshold value, the first generation unit does not generate the first screen.
Given the broadest reasonable interpretation of the claim as a whole consistent with the instant specification and drawings, the underlined clause renders the claim indefinite. Execution of parent claims 1 and 7 is based upon a need for a consumable given that a payment code is requested. For a condition where the consumable is higher than the threshold, i.e. no need for a payment code, the first screen is not generated. No further action is necessary and execution of the claim as a whole is indeterminant.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2 and 8 are rejected under 35 USC 102(a)(1) as being anticipated by Sugamata, US 2018/0182021.
Sugamata teaches all the limitations of claims 2 and 8. 
In Sugamata see at least: 
(underlined art text is for reader convenience and emphasis)
Regarding claim 1: A system comprising: 
a processing apparatus; and
a printer: [Sugamata: Fig. 1 (10)]
a management server, 
a management server: [Sugamata: Fig. 1 (200)]
wherein the processing apparatus (printer) includes a first transmission unit configured to transmit information about a state of a consumable item for consumption by the processing apparatus, and
[Sugamata: 0058] In S40, the user performs a reading operation to read the QR code, which has been displayed on the printer 10 in S10. The user performs the reading operation by using the camera 118 of the portable terminal 100. In S42, the portable terminal 100 decodes the QR code captured by the camera 118, thereby acquiring the model name M1, the serial number N1, and the error code EC1. In S50, the portable terminal 100 sends a page data request via the wireless I/F 116 to the management server 200. The page data request contains: the acquired information (that is, the model name M1, the serial number N1, and the error code EC1); and the registered information (that is, access token AT).
[Sugamata: 0069] … Contrarily, according to the present embodiment, when a black-ink error occurs in the printer 10, the management server 200 receives the access token AT and the error code EC1 from the portable terminal 100 (S50 of FIG. 3).

Please note: Execution of parent claims 1 and 7 is based upon a need for a consumable given that a payment code is requested. For a condition where the consumable is higher than the threshold, i.e. no need for a payment code, the first screen is not generated. Given the broadest reasonable interpretation of the claim as a whole consistent with the instant specification and drawings, 
no further action is necessary and execution of the claim as a whole is indeterminant.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0248664 (Makhdumi et al.) “Snap Mobile Payment Apparatuses, Methods and Systems,” discloses: [0061] … In alternate implementations, the ad network server/web server may transmit a URL or other identifier of the QR code (ultimately) to the user device, and the user device may make a call (e.g., a HTTP(S) GET request) using the URL of the QR code (e.g., hosted on the pay network server) to obtain the QR code and display it for the user.
US 2018/0082270 (Sun et al.) “Job Executing System that uses Online Payment Service to Pay for Charge, and Job Executing Method,” discloses a request to an online payment service for a payment code.
US 2020/0019943 (Liu et al.) “Online Payment Processing Method Apparatus and System,” discloses use of two-dimensional bar code or QR code to access a payment URL.
US 2020/0342440 (Yamada) “Information Processing Apparatus, Information Processing System, Information Processing Method and Program,” discloses: FIG. 7 is a flowchart showing an example of a procedure of a QR code payment process executed in the information processing system according to an embodiment of the present invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        June 16, 2022